The Disciplinary Review Board having filed with the Court its decision DRB 17-124, concluding that as a matter of final discipline **328pursuant Rule 1:20-13(c), NICHOLAS ANTHONY PAGLIARA of WEEHAWKIN, who was admitted to the bar of this State in 2014, should be suspended from the practice of law for a period of three months based on respondent's criminal conviction for third-degree aggravated assault, conduct that constitutes a violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that prior to reinstatement to the practice of law, respondent should be required to undergo a psychiatric evaluation;
And good cause appearing;
It is ORDERED that NICHOLAS ANTHONY PAGLIARA is suspended from the practice of law for a period of three months, effective April 23, 2018, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice by undergoing an evaluation by a psychiatrist approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **329ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.